 



Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is entered into and
effective as of April 2, 2008, between ZipRealty, Inc., a Delaware corporation
(the “Company”), and Pyramid Technology Ventures I, L.P., a Delaware limited
partnership (the “Seller”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
Seller desires sell to the Company, and the Company desires to purchase from
Seller, the securities of the Company held by Seller as more fully described in
this Agreement.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Seller and the Company agree as
follows:
ARTICLE I.
PURCHASE AND SALE
     1.1 Closing. As soon as possible following the execution of this Agreement
but no later than at 9:00 A.M. New York City time on the third business day
following the execution of this Agreement (the “Closing Date”), upon the terms
and subject to the conditions set forth herein, Seller agrees to sell, and the
Company agrees to repurchase, an aggregate of 3,486,300 shares of Common Stock
of the Company (the “Shares”), which constitutes all of the Shares currently
held by Seller, at a purchase price of $5.00 per share. The Company shall
deliver to Seller, via wire transfer, immediately available funds equal to
$17,431,500 (the “Purchase Price”) and Seller shall deliver the Shares to the
Company on the Closing Date (such deliveries are referred to herein as the
“Closing”).
     1.2 Closing Conditions.
     (a) The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met: (i) the accuracy in all
material respects on the Closing Date of the representations and warranties of
Seller contained herein; and (ii) the delivery by Seller of certificates
representing the Shares to the Company, together with a fully executed stock
power and assignment for such shares.
     (b) The obligations of Seller hereunder in connection with the Closing are
subject to the following condition being met: (i) the accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained herein; and (ii) the delivery by the Company of the Purchase
Price to Seller.
     1.3 Termination. If the Closing has not occurred by the end of the third
business day following execution of this Agreement, either party who is not in
breach of this Agreement may terminate this Agreement by written notice to the
other party. Termination of this Agreement shall not relieve any breaching party
from liability for such breach.

1



--------------------------------------------------------------------------------



 



ARTICLE II.
REPRESENTATIONS AND WARRANTIES
     2.1 Representations and Warranties of the Seller. Seller hereby represents
and warrants to the Company as of the Closing Date:
     (a) Ownership of Shares; Full Title. The Shares are duly owned by Seller
and Seller has full, good and marketable title in the Shares, free and clear of
all liens, charges, security interests, encumbrances, preemptive right or other
restriction, other than restrictions under applicable securities laws. Attached
on Schedule A hereto is a list of all stock certificates and the number of
shares held under certificates held by Seller, and such Schedule reflects all
shares owned by Seller, or that Seller otherwise have the right to acquire,
including any unexpired options or warrants.
     (b) Sufficient Information. Seller is a sophisticated and experienced
investor and has had an opportunity to review all publicly available information
about the Company and the opportunity to ask questions of the Company’s Board or
officers about the Company’s prospects. Seller has requested and received all
information it believes necessary from the Company in order to make an informed
decision to sell its Shares to the Company.
     2.2 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the Closing Date:
     (a) Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transaction contemplated
by this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transaction contemplated hereby has been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith.
This Agreement has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

2



--------------------------------------------------------------------------------



 



     (c) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or other entity of any kind, including,
without limitation, any trading market, in connection with the execution,
delivery and performance by the Company of this Agreement, other than any
filings required to be made under applicable federal and state securities laws
or with the Nasdaq Stock Market, all of which will be made when required. The
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby will not
(i) contravene or violate any law (including applicable provisions of the
Delaware General Corporation Law (the “DGCL”)), rule or regulation to which the
Company is subject or any judgment, order, writ, injunction or decree which is
applicable to the Company, or (ii) violate, be in conflict with or result in the
breach of (with or without the giving of notice or lapse of time, or both), or
give rise to the acceleration of any rights or creation of any third party
rights resulting from, or require a consent, waiver or notification which has
not been obtained from or made to any other party to, any contract, agreement,
document or other instrument to or by which the Company is a party or otherwise
bound or affected.
     (d) SEC Reports. The Company has complied in all material respects with the
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act of 1933,
as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
     (e) Sufficient Funds; Solvency. The Company has and on the Closing Date
will have immediately available funds sufficient to consummate the transactions
contemplated by this Agreement. Upon the consummation of the transactions
contemplated hereby, the incurrence of any liabilities incurred in connection
herewith and the payment of all fees and expenses of the Company in connection
herewith, the Company and its subsidiaries will not (i) be insolvent or left
with unreasonably small capital or unreasonably small assets in relation to its
business or transactions, (ii) have incurred debts beyond their ability to pay
such debts as they become due or (iii) have their capital impaired. The
Company’s board of directors has determined, in resolutions delivered to Seller,
that (i) the redemption of the Shares will not cause any impairment of the
capital of the Company as prohibited by Section 160 of the DGCL and (ii) the
Company has sufficient surplus and/or net profits as required by Section 170 of
the DGCL to make the payments for the Shares contemplated by this Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE III.
MISCELLANEOUS
     3.1 Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. Each party acknowledges and agrees that it is not relying on any
representations, warranties, statements, promises or agreements, express or
implied, except as expressly set forth in this Agreement, and each party hereby
waives and releases any and all claims or causes of action in connection with
the transactions contemplated by this Agreement, including any claims under
applicable securities laws, excluding only a claim for breach of the
representations, warranties, covenants and agreements set forth in this
Agreement. All of the representations, warranties and covenants set forth in
this Agreement shall survive the closing indefinitely.
     3.2 Further Assurances. The Company and Seller shall each execute and/or
cause to be delivered to each other party hereto such instruments, assignments
and other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing the sale and purchase of the Shares hereunder and the
transactions contemplated by this Agreement.
     3.3 Filing of Form 4. Seller covenants to timely file a Form 4 with
Securities and Exchange Commission (the “SEC”) reporting the sale of the Shares,
in accordance with the Exchange Act.
     3.4 Standstill.
     (a) For a period commencing from and after the Closing and ending on the
first anniversary of the date of this Agreement, the Seller shall not, without
the prior written consent of the Company or its board of directors: (i) acquire,
offer to acquire, or agree to acquire, directly or indirectly, by purchase or
otherwise, any voting securities or direct or indirect rights to acquire any
voting securities of the Company or any subsidiary thereof, or any successor to
or person in control of the Company, or any assets of the Company or any
subsidiary or division thereof or any such successor or controlling person;
(ii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any person or entity with respect to the
voting of any voting securities of the Company; (iii) make any public
announcement with respect to, or submit a proposal for, or offer of (with or
without conditions) any extraordinary transaction involving the Company or any
of its securities or assets; (iv) form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Exchange Act in connection with
any of the forgoing; (v) otherwise act or seek to control or influence the
management, board of directors or policies of the Company; (vi) take any action
that could reasonably be expected to require the Company to make a public
announcement regarding the possibility of any of the events described in clauses
(i) through (v) above; or (vii) request the Company or any of its
Representatives, directly or indirectly, to amend or waive any provision of this
Section 3.4.

4



--------------------------------------------------------------------------------



 



     (b) Seller hereby represents and warrants to the Company as of the Closing
Date it has no subsidiaries or controlled affiliates. Should within the period
referred to in clause (a) above the Seller have a subsidiary or controlled
affiliate, the Seller shall cause each such subsidiary or controlled affiliate
to comply with the provisions of such clause (a).
     3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
     3.6 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
     3.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(Signature Pages Follow)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          COMPANY    
 
        ZipRealty, Inc.    
 
       
By:
  /s/ J. Patrick Lashinsky
 
   
 
  Name: J. Patrick Lashinsky    
 
  Title: Chief Executive Officer and President    
 
       
 
        SELLER    
 
        Pyramid Technology Ventures I, L.P.    
 
       
By:
  Taurus Partners, LLC, sole General Partner    
 
       
By:
  /s/ Marc Cellier
 
   
 
  Name: Marc Cellier    
 
  Title: Member    
 
       
By:
  /s/ Alexandre Jenkins Rhea
 
   
 
  Name: Alexandre Jenkins Rhea    
 
  Title: Member    

6



--------------------------------------------------------------------------------



 



Schedule A

                SHARES       CERTIFICATE NUMBER     251,933       ZIPR0240    
499,482       ZIPR0241     280,198       ZIPR0242     276,441       ZIPR0243    
793,360       ZIPR0254     763,358       ZIPR0258     508,298       ZIPR0735    
18,242       ZIPR0742     10,000       ZIPR0777     9,548       ZIPR0784    
58,440       ZIPR0785     17,500*       ZIPR0788  

 

*   Includes an additional 500 shares of Common Stock to be issued or credited
to Friedman, Billings, Ramsey & Co., Inc. per Rule 144 sale as directed in the
Letter of Authorization.

7